DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being disclosed by Lewis (US 11,181,740).
Regarding claim 1, Lewis discloses a wearable apparatus (see Fig 1) comprising: a plurality of sensors configured to sense a user's screen viewing activity (see Fig 1; Col 6, lines 26-63; sensors 130 and 140 used to sense user’s activity); a plurality of actuators configured to provide a plurality of feedbacks to the user according to the sensed user's screen viewing activity (see Fig 1; Col 10, line 25 - Col 13, line 51; treatment devices provide feedback to the user based on sensed data); and a controller configured to receive sensed data including the sensed user's screen viewing activity from the plurality of sensors and configured to operate the plurality of actuators based on the received sensed data (see Fig 1; Col 12, lines 4-17; controller configured to operate feedback system based on sensed data).
Claims 11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Son (US 2015/0332576). 
Regarding claim 11, Son discloses a system for alleviating computer vision syndrome (see Fig 1), the system comprising: a wearable apparatus (see Fig 1; Para [0017]; a pair of eyeglasses 110); and a mobile application configured to provide a retrospective summary representing whether a user follows a 20-20-20 rule (see Fig 1; Para [0036, 0040]; a mobile application can be used with the device 110, to alert user using 20-20-20 rule, Para [0040]), wherein the wearable apparatus comprises: a plurality of sensors configured to sense a user's screen viewing activity (see Fig 1; Para [0038-0040]; sensor device can be configured with multiple sensing devices); a plurality of actuators configured to provide a plurality of feedbacks to the user according to the sensed user's screen viewing activity (see Fig 1; Para [0032-0034]; a plurality of actuator may be configured to provide feedbacks to user based on sensed viewing activity for example light sources and/or 
Regarding claim 13, Son discloses a wearable apparatus (see Fig 1) comprises: an eyeglass frame (see Fig 1; Para [0017]; 110 eyeglasses); a plurality of sensors disposed on the eyeglass frame; a plurality of actuators disposed on the eyeglass frame and configured to provide a plurality of feedbacks (see Fig 1; Para [0019-0020, 0026, 0032-0033]; sensor device 130 that comprises sensors and actuators disposed on eyeglass frame as seen in Fig 1); and a processor disposed on the eyeglass frame and configured to control the plurality of sensors and the plurality of actuators (see Fig 7; Para [0080]; processor 710 contains the control logic to control device as seen in Fig 2 using input data 208 to operate actuators 212).
Regarding claim 14, Son discloses the wearable apparatus (see Fig 1) of claim 13, wherein the plurality of sensors comprises a color sensor (see Fig 1; Para [0082], 130 comprises optical sensor to detect color content), an inertial sensor (see Fig 1; Para [0082]; 130 may include an accelerometer) and a distance measurement sensor (see Fig 1; Para [0082]; 130 incorporates a distance/proximity sensor). 
Regarding claim 16, Son discloses the wearable apparatus (see Fig 1) of claim 14, wherein the actuators comprise a vibrator and a light emitting element (see Fig 1; Para [0032-0033]; 130 may contain piezoelectric element to make a vibration and/or a light source).
Regarding claim 17, Son discloses the wearable apparatus (see Fig 1) of claim 16, wherein the vibrator is disposed on temple of the eyeglass frame (see Fig 1; Para [0026]; sensor device 130 which includes vibrator and light emitting element is on a right temple), and wherein the light emitting element is disposed on a left lens rim or a right lens rim (see Fig 1; Para [0083]; light source, part of sensor device 130, can be attached to a corner of the frame of the eyeglass).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 11,181,740) in view Son (US 2015/0332576).
Regarding claim 2, Lewis discloses the wearable apparatus (see Fig 1) of claim 1, wherein the controller comprises: a sensor manager configured to receive the sensed data from the plurality of sensors and configured to extract a feature from the received sensed data (see Fig 1; Col 17, line 28 – Col 18, line 63; controller configured manage sensors by receiving data from sensors and using said data to determine the probability of dry eyes); an actuator manager configured to control operations of the plurality of actuators 
Lewis does not disclose an eye-resting detector configured to measure a viewing distance of the user based on the received sensed data to determine whether the viewing distance of the user is equal to or greater than a reference viewing distance in an eye-resting session. Lewis and Son both disclose wearable apparatuses for improving wears exposure to eyestrain. 
Son disclose a wearable apparatus (see Fig 1, eyeglasses 110) an eye-resting detector configured to measure a viewing distance of the user based on the received sensed data to determine whether the viewing distance of the user is equal to or greater than a reference viewing distance in an eye-resting session (see Fig 1; Para [0043-0044]; sensor device configured to determine the distance between user and object and to reset based on viewing conditions being in safe ranges).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lewis with an eye-resting detector configured to measure a viewing distance of the user based on the received sensed data to determine whether the viewing distance of the user is equal to or greater than a reference viewing distance in an eye-resting session of Son for the purpose of improving the user experience by gathering data in order to better calculate the probability of strain to a user’s eyes.  
Regarding claim 3, Lewis in view of Son discloses the wearable apparatus (Lewis: see Fig 1) of claim 2, wherein the screen viewing detector is configured to operate a multisensory fusion operation using the received sensed data received from the plurality of sensors (Lewis: see Fig 1; Col 19, line 49 – Col 20, line 22; sensor 140 that detect screen viewing configured to gather a number of variable to determine strain on eyes).
Regarding claim 4, Lewis in view of Son discloses the wearable apparatus (Lewis: see Fig 1) of claim 3, further comprising a database configured to store the user's screen viewing activity (Lewis: see Fig 5; Col 24, lines 57-65; a database stores patient information regarding dry eye).
Regarding claim 5, Lewis in view of Son discloses the wearable apparatus (Lewis: see Fig 1) of claim 3, wherein the plurality of sensors comprises a color sensor (Lewis: see Fig 1; Col 19, line 49 – Col 20, line 22; ambient sensor to detect light intensity in a certain range/color), an inertial sensor (Son: Para [0082]; sensor device configured to have accelerometer) and a distance measurement sensor (Son: Para [0019]; sensor device configured to have distance sensor).
Regarding claim 6, Lewis in view of Son discloses the wearable apparatus (Lewis: see Fig 1) of claim 5, wherein the sensed data from at least two sensors among the color sensor, the inertial sensor and the distance measurement sensor are combined (Lewis: see Fig 1; Col 10, lines 7-12; data from sensors 130 and 140 sent to controller to predict/detect dry eye). 
Regarding claim 8, Lewis in view of Son discloses the wearable apparatus (Son: see Fig 1) of claim 2, wherein the plurality of actuators comprises a vibrator and a light emitting 
Regarding claim 9, Lewis in view of Son discloses the wearable apparatus (Son: see Fig 1) of claim 8, wherein the plurality of actuators is configured to operate in a first feedback mode, a second feedback mode and a third feedback mode (Son: See Fig 2; Para [0042]; sensor device may generate an alarm/alert depending on distance, time or viewing parameters).
Regarding claim 10, Lewis in view of Son discloses the wearable apparatus (Son: see Fig 1) of claim 9, wherein the vibrator is configured to operate in the first feedback mode (Son: see Fig 1; Para [0042]; vibrator may be configured to operate when a specific parameter is exceeded), wherein the light emitting element is configured to generate a first color light and a second color light in the second feedback mode (Son: see Fig 1; Para [0042]; lights may be configured to flash when a specific parameter is exceeded), wherein the vibrator is configured to operate in the third feedback mode (Son: see Fig 1; Para [0042]; vibrator may be configured to operate when a specific parameter is exceeded), and wherein vibration of the vibrator in the third feedback mode is weaker than vibration of the vibrator in the first feedback mode (Son: see Fig 1; Para [0042]; vibrator may be programed to vibrator more or less to encode information).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 11,181,740) in view Son (US 2015/0332576) as applied to claim 2 above, and further in view of Tzvieli (US 2018/0103903).
Regarding claim 7, Lewis in view of Son discloses the wearable apparatus (Son: see Fig 1) of claim 6, wherein the wearable apparatus is configured to extract sensor specific 
Lewis in view of Son does not disclose concatenate the sensor specific features in a feature level, to normalize the sensor specific features to standardize a range of the sensor specific features and to apply for a principal component analysis (PCA) to the normalized sensor specific features to reduce input dimensions, and wherein the wearable apparatus is configured to use a support vector machine (SVM) as a unified classifier for the color sensor, the inertial sensor and the distance measurement sensor. Lewis in view of Son and Tzvieli are related because both disclose wearable apparatuses that contain sensors.
Tzvieli disclose a wearable apparatus (see Fig 1a) concatenate the sensor specific features in a feature level (see Fig 1a; Para [0101]; various types of features captured and valued to be provided to a machine learning-based model), to normalize the sensor specific features to standardize a range of the sensor specific features (see Fig 1a; Para [0151]; computer normalized featured data collected) and to apply for a principal component analysis (PCA) to the normalized sensor specific features to reduce input dimensions (see Fig 1a; Para [0101]; PCA may be used for specific low-level features), and wherein the wearable apparatus is configured to use a support vector machine (SVM) as a unified classifier for the color sensor, the inertial sensor and the distance measurement sensor (see Fig 1a; Para [0076; 0259]; SVM may be used as a machine learning method for use with device; Son discloses color, inertial, and distance sensors).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2015/0332576) in view Cai (US 2015/0381825) and Wu (US 2016/0045108).
Regarding claim 12, Son discloses the system (see Fig 1) of claim 11, comprising a mobile application (see Fig 1; Para [0054]).
Son does not disclose wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly screen viewing time, and wherein the mobile application is configured to provide a first number which is a number of screen viewing more than 20 minutes and a second number which is a number of taking a 20 second break to view objects 20 feet away following the 20-20-20 rule. Son and Cai are related because both teach applications for monitoring electronic usage. 
Cai discloses an application for monitoring electronic usage (see Fig 3) wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son with wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly screen viewing time of Cai for the purpose of improving the determination and treatment of eye strain by accurate display of patient screen usage.
Son in view of Cai does not disclose wherein the mobile application is configured to provide a first number which is a number of screen viewing more than 20 minutes and a second number which is a number of taking a 20 second break to view objects 20 feet away following the 20-20-20 rule. Son in view of Cai and Wu are related because both disclose devices for monitoring the health of eyes of the user. 
Wu discloses a device for monitoring the health of a user’s eye (see Fig 3), wherein the mobile application is configured to provide a first number which is a number of screen viewing more than 20 minutes and a second number which is a number of taking a 20 second break to view objects 20 feet away following the 20-20-20 rule (see Fig 3; Para [0053-0057]; working information of viewer viewing time and distance saved to memory module).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son in view Cai with wherein the mobile application is configured to provide a first number which is a number of screen viewing more than 20 minutes and a second number which is a number of taking a 20 second break to view .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Son (US 2015/0332576) in view Tzvieli (US 2018/0103903).
Regarding claim 15, Son discloses the wearable apparatus of claim 14 (see Fig 1). Son does not disclose wherein the color sensor and the distance measurement sensor are disposed on a bridge of the eyeglass frame between a left lens and a right lens. Son and Tzvieli are related because both disclose eyeglasses with imbedded sensors. 
Tzvieli discloses a wearable apparatus (see Fig 1a) wherein the color sensor and the distance measurement sensor are disposed on a bridge of the eyeglass frame (see Fig 1a; Para [0055]; Cameras 18 and 36 are disposed on a bridge of the eyeglass frame 15; Son discloses the distance and color sensors). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son with wherein the color sensor and the distance measurement sensor are disposed on a bridge of the eyeglass frame of Tzvieli for the purposes of improving the capabilities of the eyeglass to detect color and distance and thus allowing for proper detection of relative eye strain.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2015/0332576) in view Wu (US 2016/0045108).
Regarding claim 18, Son a system for alleviating computer vision syndrome (see Fig 1), the system comprising: a wearable apparatus (see Fig 1; Para [0019]; eyeglasses 110); wherein the wearable apparatus comprises: an eyeglass frame (see Fig 1; Para [0026]; eyeglasses 110 comprises an eyeglass frame); a plurality of sensors disposed on the 
Son does not disclose a mobile application configured to provide a retrospective summary representing whether a user follows a 20-20-20 rule. Son and Wu are related because both disclose devices for monitoring the health of eyes of the user. 
Wu discloses a device for monitoring the health of a user’s eye (see Fig 3), wherein a mobile application configured to provide a retrospective summary representing whether a user follows a 20-20-20 rule (see Fig 3; Para [0053-0057]; working information of viewer viewing time and distance saved to memory module include data of a user following a 20/20/20; Son discloses the use of an application).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son with wherein a mobile application configured to provide a retrospective summary representing whether a user follows a 20-20-20 rule of Wu for the purposes of improving the determination and treatment of eye strain by recording relevant user data.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2015/0332576) in view Wu (US 2016/0045108) as applied to claim 18 above, and further in view of Cai (US 2015/0381825).
Regarding claim 19, Son in view of Wu discloses the system of claim 18 (Wu: see Fig 3), wherein the mobile application is configured to provide a first number which is a number of screen viewing more than 20 minutes and a second number which is a number of taking a 20 second break to view objects 20 feet away following the 20-20-20 rule (see Fig 3; Para [0053-0057]; working information of viewer viewing time and distance saved to memory module include data of a user following a 20/20/20; Son discloses the use of an application).
Son in view of Wu does not disclose wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly screen viewing time. Son in view of Wu and Cai are related because both teach applications for monitoring electronic usage. 
Cai discloses an application for monitoring electronic usage (see Fig 3) wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly screen viewing time (see Fig 3; Para [0022, 0029]; mobile application tracks the usage of device/applications for a set interval daily/weekly/monthly/yearly). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Son in view of Wu with wherein the mobile application is configured to provide a user's daily screen viewing time, a user's weekly screen viewing time, a user's monthly screen viewing time and a user's yearly screen viewing time of Cai for the purpose of improving the determination and treatment of eye strain by accurate display of patient screen usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yee (US 6,210,000) discloses an apparatus for preventing computer vision syndrome

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872